Order entered September 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01234-CR

                               AARON MALONE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F08-39160

                                          ORDER
        The Court DENIES as moot appellant’s September 18, 2013 motion to extend time to

file his docketing statement. The appeal was dismissed for want of jurisdiction on September 18,

2013.


                                                     /s/   DAVID EVANS
                                                           JUSTICE